                                                                         Case 2:20-cv-13060-AJT-KGA ECF No. 4, PageID.21 Filed 01/12/21 Page 1 of 15




                                                                                            UNITED STATES DISTRICT COURT
                                                                                            EASTERN DISTRICT OF MICHIGAN
                                                                                                 SOUTHERN DIVISION

                                                                        DANIEL LEE,

                                                                                    Plaintiff,
                                                                                                                  Case No. 2:20-cv-13060
                                                                        v.
                                                                                                                  Judge Arthur Tarnow
                                                                        UAW RETIREE MEDICAL
                                                                        BENEFITS TRUST,

                                                                                    Defendant.
DYKEMA GOSSETT PLLC • 400 Renaissance Center, Detroit, Michigan 48243




                                                                                         DEFENDANT'S ANSWER TO COMPLAINT

                                                                              Defendant UAW Retiree Medical Benefits Trust (the “UAW RMBT” or

                                                                        “Defendant”) answers Plaintiff’s Complaint as follows:

                                                                                           PARTIES, JURISDICTION, AND VENUE

                                                                        1.    UAW RMBT is without information sufficient to admit or deny the

                                                                              allegations contained within paragraph 1 of the Complaint and therefore

                                                                              leaves Plaintiff to his proofs.

                                                                        2.    UAW RMBT admits the allegations contained within paragraph 2 of the

                                                                              Complaint.

                                                                        3.    UAW RMBT admits only that the Complaint alleges acts and omissions that

                                                                              are supposed to have taken place at the UAW RMBT facilities in Detroit,

                                                                              Michigan. UAW RMBT denies the remaining allegations contained within
                                                                         Case 2:20-cv-13060-AJT-KGA ECF No. 4, PageID.22 Filed 01/12/21 Page 2 of 15




                                                                             paragraph 3 of the Complaint and specifically denies that it is liable to Plaintiff

                                                                             for any reason, or as a result of any acts or omissions alleged in the Complaint.

                                                                        4.   UAW RMBT admits the allegations contained within paragraph 3 of the

                                                                             Complaint.

                                                                        5.   UAW RMBT admits the allegations contained within paragraph 5 of the

                                                                             Complaint.

                                                                        6.   UAW RMBT admits only that venue in this matter is proper in the Eastern

                                                                             District of Michigan under 28 U.S.C. §1391(b)(1) as it is the district in which

                                                                             UAW RMBT is situated, and under 28 U.S.C. §1391(b)(2), as it is the district
DYKEMA GOSSETT PLLC • 400 Renaissance Center, Detroit, Michigan 48243




                                                                             in which a substantial part of the actionable events and omissions are alleged

                                                                             to have occurred. UAW RMBT denies the remaining allegations contained

                                                                             within paragraph 6 of the Complaint and specifically denies that it is liable to

                                                                             Plaintiff for any reason, or as a result of any acts or omissions alleged in the

                                                                             Complaint.

                                                                        7.   UAW RMBT admits only that Plaintiff received his right to sue notice from

                                                                             the EEOC and has filed his complaint within the statute of limitations for his

                                                                             claims in light of a tolling agreement executed by the parties that allows

                                                                             Plaintiff to file this complaint on or before November 20, 2020. UAW RMBT

                                                                             denies the remaining allegations contained within paragraph 7 of the

                                                                             Complaint, and specifically denies that all factual averments upon which




                                                                                                                  2
                                                                         Case 2:20-cv-13060-AJT-KGA ECF No. 4, PageID.23 Filed 01/12/21 Page 3 of 15




                                                                              Plaintiff bases his claim are within the applicable statute of limitations under

                                                                              Michigan law.

                                                                                                   GENERAL ALLEGATIONS

                                                                        8.    UAW RMBT is without information sufficient to admit or deny the

                                                                              allegations contained within paragraph 8 of the Complaint and therefore

                                                                              leaves Plaintiff to his proofs.

                                                                        9.    UAW RMBT is without information sufficient to admit or deny the

                                                                              allegations contained within paragraph 9 of the Complaint and therefore

                                                                              leaves Plaintiff to his proofs.
DYKEMA GOSSETT PLLC • 400 Renaissance Center, Detroit, Michigan 48243




                                                                        10.   UAW RMBT is without information sufficient to admit or deny the

                                                                              allegations contained within paragraph 10 of the Complaint and therefore

                                                                              leaves Plaintiff to his proofs.

                                                                        11.   UAW RMBT is without information sufficient to admit or deny the

                                                                              allegations contained within paragraph 11 of the Complaint and therefore

                                                                              leaves Plaintiff to his proofs.

                                                                        12.   UAW RMBT is without information sufficient to admit or deny the

                                                                              allegations contained within paragraph 12 of the Complaint and therefore

                                                                              leaves Plaintiff to his proofs.




                                                                                                                  3
                                                                         Case 2:20-cv-13060-AJT-KGA ECF No. 4, PageID.24 Filed 01/12/21 Page 4 of 15




                                                                        13.   UAW RMBT is without information sufficient to admit or deny the

                                                                              allegations contained within paragraph 13 of the Complaint and therefore

                                                                              leaves Plaintiff to his proofs.

                                                                        14.   UAW RMBT admits the allegations contained within paragraph 14 of the

                                                                              Complaint.

                                                                        15.   UAW RMBT admits the allegations contained within paragraph 15 of the

                                                                              Complaint.

                                                                        16.   UAW RMBT admits the allegations contained within paragraph 16 of the

                                                                              Complaint.
DYKEMA GOSSETT PLLC • 400 Renaissance Center, Detroit, Michigan 48243




                                                                        17.   UAW RMBT admits the allegations contained within paragraph 17 of the

                                                                              Complaint.

                                                                        18.   UAW RMBT is without information sufficient to admit or deny the

                                                                              allegations contained within paragraph 18 of the Complaint and therefore

                                                                              leaves Plaintiff to his proofs.

                                                                        19.   UAW RMBT is without information sufficient to admit or deny the

                                                                              allegations contained within paragraph 13 of the Complaint and therefore

                                                                              leaves Plaintiff to his proofs.

                                                                        20.   UAW RMBT admits only that in February, 2014 his title was Manager-

                                                                              Equities, that he was not promoted from that position at or around that time,

                                                                              and the then-UAW RMBT CIO said “Asians don’t count” in the context of a




                                                                                                                4
                                                                         Case 2:20-cv-13060-AJT-KGA ECF No. 4, PageID.25 Filed 01/12/21 Page 5 of 15




                                                                              discussion unrelated to Plaintiff’s employment or promotion prospects at the

                                                                              UAW RMBT (the discussion was related to the diversity profile of the Trust’s

                                                                              consultant base). UAW RMBT denies the remaining allegations contained

                                                                              within paragraph 20 of the Complaint.

                                                                        21.   UAW RMBT denies the allegations contained within paragraph 21 of the

                                                                              Complaint.

                                                                        22.   UAW RMBT admits only that Plaintiff made allegations of retaliation to the

                                                                              UAW RMBT human resources department in approximately September 2014,

                                                                              and that Plaintiff was placed on a performance improvement plan because of
DYKEMA GOSSETT PLLC • 400 Renaissance Center, Detroit, Michigan 48243




                                                                              clear and manifest issues with his performance at around that time. UAW

                                                                              RMBT denies the remaining allegations contained within paragraph 22 of the

                                                                              Complaint.

                                                                        23.   UAW RMBT admits the allegations contained within paragraph 23 of the

                                                                              Complaint.

                                                                        24.   UAW RMBT denies the allegations contained within paragraph 24 of the

                                                                              Complaint.

                                                                        25.   UAW RMBT admits the allegations contained within paragraph 25 of the

                                                                              Complaint.

                                                                        26.   UAW RMBT admits the allegations contained within paragraph 26 of the

                                                                              Complaint.




                                                                                                                5
                                                                         Case 2:20-cv-13060-AJT-KGA ECF No. 4, PageID.26 Filed 01/12/21 Page 6 of 15




                                                                        27.   UAW RMBT admits only that Plaintiff received a right to sue letter on his

                                                                              first retaliation charge in December, 2016, and that the parties negotiated a

                                                                              settlement of those claims shortly thereafter.       UAW RMBT denies the

                                                                              remaining allegations contained in paragraph 27 of the Complaint.

                                                                        28.   UAW RMBT admits only that on or about April 21, 2017 it entered into a

                                                                              severance agreement with Plaintiff that included a payment to Plaintiff, a

                                                                              change in title to “Director, Liquid Markets,” and the resignation of Plaintiff’s

                                                                              employment at UAW RMBT. UAW RMBT denies the remaining allegations

                                                                              contained within paragraph 28 of the Complaint.
DYKEMA GOSSETT PLLC • 400 Renaissance Center, Detroit, Michigan 48243




                                                                        29.   UAW RMBT admits only that the Severance Agreement at issue included the

                                                                              following provisions (among others):

                                                                                    2. Change of Title: Upon signature of this Agreement by
                                                                                    Lee, he will be awarded the title of “Director, Liquid
                                                                                    Markets” by UAW Trust, and the records in his personnel
                                                                                    file will be updated to reflect this change in title. Lee will
                                                                                    then immediately commence a vacation lasting two weeks,
                                                                                    during which he will be compensated as he would during
                                                                                    any other vacation period.

                                                                                    7. Nondisparagement of Lee by UAW Trust: UAW
                                                                                    Trust agrees that it will address communications by third
                                                                                    parties regarding Lee as follows:

                                                                                    (a) The UAW Trust will issue a job reference consisting
                                                                                    only of dates of employment and last position provided
                                                                                    that Lee directs all requests for job references to Karen
                                                                                    Blair or her successor as Senior Manager of Human
                                                                                    Resources. Lee understands that the UAW Trust cannot
                                                                                    control the content of references given by current or



                                                                                                                  6
                                                                         Case 2:20-cv-13060-AJT-KGA ECF No. 4, PageID.27 Filed 01/12/21 Page 7 of 15




                                                                                    former UAW Trust employees other than the Senior
                                                                                    Manager of Human Resources, and the UAW Trust shall
                                                                                    not be considered to be in breach of this Agreement should
                                                                                    an employee respond to an inquiry that has been directed
                                                                                    to any employee other than the Senior Manager of Human
                                                                                    Resources.

                                                                                    (b) The UAW Trust will instruct Francine Parker, Linda
                                                                                    Denomme, Mary Beth Kuderik, Daniel Sherrick, Robert
                                                                                    Naftaly, Adam Blumenthal, Hershel Harper, Benjamin
                                                                                    Cotton, Karen Blair, Garon Meikle, Linda Crisi, and
                                                                                    Donna Wesley not to disparage Lee to any third party, or
                                                                                    to respond to any inquiries that may be made regarding
                                                                                    Lee’s employment history with UAW Trust (with the
                                                                                    exception of Karen Blair or her successor, who can
                                                                                    responding in accordance with paragraph 7(a)). The UAW
                                                                                    Trust will further instruct the individuals named in this
DYKEMA GOSSETT PLLC • 400 Renaissance Center, Detroit, Michigan 48243




                                                                                    subparagraph to direct all reference inquiries they receive
                                                                                    regarding Lee to Karen Blair or her successor.

                                                                                    10. Tax Reporting: UAW Trust agrees that it will
                                                                                    properly report payments to Lee made a result of this
                                                                                    transaction in any filings with the federal government,
                                                                                    including Form 990 filings.

                                                                                    11. Final Review at UAW Trust: UAW Trust agrees that
                                                                                    it will not place any annual or semi-annual reviews in
                                                                                    Lee’s personnel record past his 2015 evaluation, in which
                                                                                    Lee was rated as “above expectations.”

                                                                              UAW RMBT denies the remaining allegations contained within paragraph 29

                                                                              of the Complaint.

                                                                        30.   UAW RMBT is without information sufficient to admit or deny the

                                                                              allegations contained within paragraph 30 of the Complaint and therefore

                                                                              leaves Plaintiff to his proofs.




                                                                                                                7
                                                                         Case 2:20-cv-13060-AJT-KGA ECF No. 4, PageID.28 Filed 01/12/21 Page 8 of 15




                                                                        31.   UAW RMBT admits only that Plaintiff signed the Severance Agreement on

                                                                              or about April 21, 2017. UAW RMBT is without information sufficient to

                                                                              admit or deny the remaining allegations contained within paragraph 31 of the

                                                                              Complaint and therefore leaves Plaintiff to his proofs.

                                                                        32.   UAW RMBT admits only that it sent Plaintiff an IPQ related to its Form 990

                                                                              in March, 2018, which is used to gather information from individuals related

                                                                              to the content of its Form 990, and that individuals with information that will

                                                                              be disclosed on the Form 990 are required to review and sign the IPQ to verify

                                                                              the accuracy of the information in it. UAW RMBT is without information
DYKEMA GOSSETT PLLC • 400 Renaissance Center, Detroit, Michigan 48243




                                                                              sufficient to admit or deny the remaining allegations contained within

                                                                              paragraph 32 of the Complaint and therefore leaves Plaintiff to his proofs.

                                                                        33.   UAW RMBT admits the allegations contained within paragraph 33 of the

                                                                              Complaint.

                                                                        34.   UAW RMBT admits only that the IPQ sent to Plaintiff in March 2018 listed

                                                                              his position as “former Manager, Liquid Markets.” UAW RMBT denies the

                                                                              remaining allegations contained within paragraph 34 of the Complaint.

                                                                        35.   UAW RMBT admits only that Plaintiff informed it of the error in the March,

                                                                              2018 IPQ. UAW RMBT denies the remaining allegations contained within

                                                                              paragraph 35 of the Complaint.




                                                                                                                 8
                                                                         Case 2:20-cv-13060-AJT-KGA ECF No. 4, PageID.29 Filed 01/12/21 Page 9 of 15




                                                                        36.   UAW RMBT admits only that the General Counsel of the UAW RMBT

                                                                              responded to Plaintiff’s email by admitting the incorrect title was listed.

                                                                              UAW RMBT denies the remaining allegations contained within paragraph 36

                                                                              of the Complaint.

                                                                        37.   UAW RMBT admits only that Plaintiff submitted a signed IPQ with the

                                                                              proper title listed. UAW is without information sufficient to admit or deny

                                                                              the remaining allegations contained within paragraph 37 of the Complaint and

                                                                              therefore leaves Plaintiff to his proofs.

                                                                        38.   UAW RMBT admits only that on the 2017 Form 990 Plaintiff was identified
DYKEMA GOSSETT PLLC • 400 Renaissance Center, Detroit, Michigan 48243




                                                                              as “Danny Lee, Manager, Liquid Assets.”        UAW denies the remaining

                                                                              allegations contained within paragraph 38 of the Complaint.

                                                                        39.   UAW RMBT is without information sufficient to admit or deny the

                                                                              allegations contained within paragraph 39 of the Complaint and therefore

                                                                              leaves Plaintiff to his proofs.

                                                                        40.   UAW RMBT admits only that when it was informed by Plaintiff of the alleged

                                                                              error in the Form 990 it immediately agreed to file an amended Form 990.

                                                                              UAW RMBT denies the remaining allegations contained within paragraph 40

                                                                              of the Complaint.

                                                                        41.   UAW RMBT admits the allegations contained within paragraph 41 of the

                                                                              Complaint.




                                                                                                                  9
                                                                        Case 2:20-cv-13060-AJT-KGA ECF No. 4, PageID.30 Filed 01/12/21 Page 10 of 15




                                                                        42.   UAW RMBT denies the allegations contained within paragraph 42 of the

                                                                              Complaint.

                                                                        43.   UAW RMBT is without information sufficient to admit or deny the

                                                                              allegations contained within paragraph 43 of the Complaint and therefore

                                                                              leaves Plaintiff to his proofs.

                                                                                 COUNT I: TITLE VII, 42 U.S.C. §2000e-3 RETALIATION

                                                                        44.   UAW RMBT restates its responses to all previously stated allegations.

                                                                        45.   UAW RMBT admits the allegations contained within paragraph 45 of the

                                                                              Complaint.
DYKEMA GOSSETT PLLC • 400 Renaissance Center, Detroit, Michigan 48243




                                                                        46.   UAW RMBT admits the allegations contained within paragraph 46 of the

                                                                              Complaint.

                                                                        47.   UAW RMBT denies the allegations contained within paragraph 47 of the

                                                                              Complaint.

                                                                        48.   UAW RMBT denies the allegations contained within paragraph 48 of the

                                                                              Complaint.

                                                                        49.   UAW RMBT admits the allegations contained within paragraph 49 of the

                                                                              Complaint.

                                                                        50.   UAW RMBT denies the allegations contained within paragraph 50 of the

                                                                              Complaint.




                                                                                                                10
                                                                        Case 2:20-cv-13060-AJT-KGA ECF No. 4, PageID.31 Filed 01/12/21 Page 11 of 15




                                                                        51.   UAW RMBT admits the allegations contained within paragraph 51 of the

                                                                              Complaint.

                                                                        52.   UAW RMBT denies the allegations contained within paragraph 52 of the

                                                                              Complaint.

                                                                          COUNT II: ELLIOTT-LARSEN CIVIL RIGHTS ACT, M.C.L. §37.2701
                                                                                               RETALIATION

                                                                        53.   UAW RMBT restates its responses to all previously stated allegations.

                                                                        54.   UAW RMBT admits the allegations contained within paragraph 54 of the

                                                                              Complaint.
DYKEMA GOSSETT PLLC • 400 Renaissance Center, Detroit, Michigan 48243




                                                                        55.   UAW RMBT admits the allegations contained within paragraph 55 of the

                                                                              Complaint.

                                                                        56.   UAW RMBT denies the allegations contained within paragraph 56 of the

                                                                              Complaint.

                                                                        57.   UAW RMBT admits the allegations contained within paragraph 57 of the

                                                                              Complaint.

                                                                        58.   UAW RMBT denies the allegations contained within paragraph 58 of the

                                                                              Complaint.

                                                                        59.   UAW RMBT admits the allegations contained within paragraph 59 of the

                                                                              Complaint.

                                                                        60.   UAW RMBT denies the allegations contained within paragraph 60 of the

                                                                              Complaint.



                                                                                                               11
                                                                        Case 2:20-cv-13060-AJT-KGA ECF No. 4, PageID.32 Filed 01/12/21 Page 12 of 15




                                                                                               COUNT III: BREACH OF CONTRACT

                                                                        61.   UAW RMBT restates its responses to all previously stated allegations.

                                                                        62.   UAW RMBT admits the allegations contained within paragraph 62 of the

                                                                              Complaint.

                                                                        63.   UAW RMBT denies the allegations contained within paragraph 63 of the

                                                                              Complaint.

                                                                        64.   UAW RMBT denies the allegations contained within paragraph 64 of the

                                                                              Complaint.

                                                                                                   COUNT IV: DEFAMATION
DYKEMA GOSSETT PLLC • 400 Renaissance Center, Detroit, Michigan 48243




                                                                        65.   UAW RMBT restates its responses to all previously stated allegations.

                                                                        66.   UAW RMBT denies the allegations contained within paragraph 66 of the

                                                                              Complaint.

                                                                        67.   UAW RMBT admits only that in the original, pre-amendment Form 990 for

                                                                              2017 it identified Plaintiff as “Manager, Liquid Markets.” UAW RMBT is

                                                                              without information sufficient to admit or deny the remaining allegations

                                                                              contained within paragraph 67 of the Complaint and therefore leaves Plaintiff

                                                                              to his proofs.

                                                                        68.   UAW RMBT is without information sufficient to admit or deny the

                                                                              allegations contained within paragraph 68 of the Complaint and therefore

                                                                              leaves Plaintiff to his proofs.




                                                                                                                12
                                                                        Case 2:20-cv-13060-AJT-KGA ECF No. 4, PageID.33 Filed 01/12/21 Page 13 of 15




                                                                        69.   UAW RMBT admits the allegations contained within paragraph 69 of the

                                                                              Complaint.

                                                                        70.   UAW RMBT denies the allegations contained within paragraph 70 of the

                                                                              Complaint.

                                                                        71.   UAW RMBT denies the allegations contained within paragraph 71 of the

                                                                              Complaint.

                                                                                            ADDITIONAL/AFFIRMATIVE DEFENSES

                                                                              UAW RMBT asserts the following additional or affirmative defenses in this

                                                                        action:
DYKEMA GOSSETT PLLC • 400 Renaissance Center, Detroit, Michigan 48243




                                                                        (a)   Statutes of Limitation:

                                                                              Plaintiff’s claims are barred, in whole or in part, by the applicable statutes of

                                                                              limitation.

                                                                        (b)   Release and Waiver:

                                                                              Plaintiff’s claims are barred, in whole or in part, by a release and waiver

                                                                              executed prior to the filing of this claim, the consideration for which has not

                                                                              been tendered back.

                                                                        (c)   Truth:

                                                                              The alleged defamatory comments ascribed to UAW RMBT were true and,

                                                                              therefore, cannot be the basis for a defamation claim.




                                                                                                                 13
                                                                        Case 2:20-cv-13060-AJT-KGA ECF No. 4, PageID.34 Filed 01/12/21 Page 14 of 15




                                                                        (d)   Good Faith:

                                                                              UAW RMBT has taken steps in good faith to comply with its obligations

                                                                              under Title VII and is therefore not liable for punitive damages.

                                                                        (e)   Relief Not Recoverable:

                                                                              Plaintiff’s complaint seeks damages in a type not recoverable under the facts

                                                                              alleged.

                                                                        (f)   Failure to Mitigate

                                                                              Plaintiff has failed to take appropriate steps to mitigate the damage he alleges

                                                                              was caused by the UAW RMBT’s conduct.
DYKEMA GOSSETT PLLC • 400 Renaissance Center, Detroit, Michigan 48243




                                                                        (g)   Causation:

                                                                              Damage to Plaintiff’s business opportunities were not caused by the actions

                                                                              alleged in the Complaint.

                                                                        (h)   Reservation of Right:

                                                                              UAW RMBT reserves the right to assert such additional affirmative defenses

                                                                              as may become apparent in the course of discovery, which is ongoing and

                                                                              incomplete.

                                                                              Wherefore, Defendant UAW RMBT requests dismissal of this action with

                                                                        prejudice, and an Order requiring Plaintiff to reimburse it for the costs and attorneys’

                                                                        fees incurred in the defense of this matter.




                                                                                                                  14
                                                                        Case 2:20-cv-13060-AJT-KGA ECF No. 4, PageID.35 Filed 01/12/21 Page 15 of 15




                                                                                                                Respectfully Submitted,

                                                                                                                   DYKEMA GOSSETT PLLC

                                                                                                              By: s/ James F. Hermon
                                                                                                                  James F. Hermon (P53765)
                                                                                                                  Andrea M. Frailey (P82466)
                                                                                                                  Attorneys for Defendant UAW RMBT
                                                                                                                  Dykema Gossett PLLC
                                                                                                                  400 Renaissance Center
                                                                                                                  Detroit, Michigan 48243
                                                                                                                  Telephone: (313) 568-6800
                                                                                                                  JHermon@dykema.com
                                                                        Dated: January 12, 2021                   AFrailey@dykema.com
DYKEMA GOSSETT PLLC • 400 Renaissance Center, Detroit, Michigan 48243




                                                                                                  CERTIFICATE OF SERVICE

                                                                              I certify that on January 12, 2021, I electronically filed the foregoing paper

                                                                        with the Clerk of the Court using the CM/ECF system which will send notification

                                                                        of such filing to all parties by operation of the Court’s electronic filing system.



                                                                                                                   /s/ James F. Hermon
                                                                                                                   James F. Hermon (P53765)
                                                                                                                   Andrea M. Frailey (P82466)
                                                                                                                   Attorneys for Defendant




                                                                                                                  15
